 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
      SANDRA MARIE CRUZ,                               Case No. 1:18-cv-00294-EPG
 9
                         Plaintiff,                    ORDER TO SHOW CAUSE FOR
10                                                     FAILURE TO APPEAR
             v.
11

12    COMMISSIONER OF SOCIAL
      SECURITY,
13
                         Defendant.
14

15          On January 24, 2019, the Court issued a minute order setting the hearing on Plaintiff’s
16   Social Security Appeal for April 11, 2019, at 2:00 p.m. (ECF No. 17.) On April 11, 2019, at 2:00
17   p.m., counsel for Plaintiff, Betsy Shepherd, appeared telephonically. However, counsel for
18   Defendant failed to appear.
19          Accordingly, Counsel for Defendant is ORDERED TO SHOW CAUSE why this Court
20   should not impose sanctions for failure to appear at the April 11, 2019, hearing. Counsel shall
21   respond to this Order to Show Cause, in writing, no later than April 18, 2019. Failure to respond
22   to this Order to Show Cause may result in the imposition of sanctions.
23          After receiving Defendant’s response, the Court may reschedule the hearing.
24   IT IS SO ORDERED.

25
        Dated:     April 15, 2019                             /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28

                                                       1
